COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 MICHAEL LECK TURNER A/K/A                                    No. 08-11-00318-CR
 MICHA LEEK TURNER A/K/A                          §
 MICHA LECK TURNER,                                               Appeal from
                                                  §
                        Appellant,                             43rd District Court
                                                  §
 v.                                                         of Parker County, Texas
                                                  §
 THE STATE OF TEXAS,                                           (TC # CR10-0844)
                                                  §
                        Appellee.
                                                  §



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF OCTOBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating